UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7664


THOMAS WILLIAM BROWNING,

                    Petitioner - Appellant,

             v.

A. MANSUKHANI, Warden Federal Correctional Inst - Estill,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Richard Mark Gergel, District Judge. (0:16-cv-03237-RMG)


Submitted: February 22, 2018                                 Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas William Browning, Appellant Pro Se. Marshall Prince, II , Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas William Browning appeals the district court’s order denying his Fed. R.

Civ. P. 60(b) motion. We have reviewed the record and find no abuse of discretion. See

Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (stating standard of review).

Accordingly, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2